Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2022 has been entered.

Status of Claims
Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
On page 12 of the remarks, the applicant argues that “since both Cho and An do not disclose a substrate, a color conversion layer and a planarization layer in order between such ‘reflective polarization film’ DBEF and the uppermost surface/uppermost polarization surface of a polarization layer of a display device, the combination of Cho and An does not disclose, teach or suggest at least [the claimed limitations] of amended claim 1”.
The examiner respectfully disagrees. 
It is acknowledged that neither Cho nor An disclose a substrate, a color conversion layer and a planarization layer in order between such ‘reflective polarization film’ DBEF and the uppermost surface/uppermost polarization surface of a polarization layer of a display device because if either of them did, then the rejection would have been an anticipation rejection as opposed to the current obviousness rejection.
Cho discloses all of the claimed layers of the color conversion panel with the exception of the reflective polarization film (see Fig. 16 below). Cho further teaches this color conversion panel as part of a liquid crystal display device (see at least the abstract)
An teaches a liquid crystal display device with a reflective polarization film (DBEF 160) bonded to the upper polarization plate of the display device (see Fig. 3 below). The examiner notes that paragraph [0057] of An specifically states that “by attaching the DBEF 160 to the front surface of the panel, a liquid crystal display device having functions of a mirror and a display can be fabricated.” It is clear that An teaches adding a reflective polarization film (DBEF 160) to an already functioning liquid crystal display panel in order to add a mirror function to the display.
In order to combined Cho and An one of ordinary skill in the art would only need to replace the liquid crystal display panel of An, specifically the layers from backlight unit 110 through upper polarization plate 140 (see Fig. 3), with the liquid crystal display panel of Cho, which comprises the layers from backlight unit 700 through substrate 210 (see Fig. 16). Doing so results in the reflective polarization film DBEF 160 being bonded to the upper most surface of the display panel of Cho, which is the upper surface of substrate 210.
Therefore, it is obvious for one of ordinary skill in the art to combine the color conversion panel of Cho with the reflective polarization film of An for the purpose of producing a display that functions as a mirror (see at least paragraph [0057]).

    PNG
    media_image1.png
    542
    892
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    508
    822
    media_image2.png
    Greyscale
Figure 16 of Cho and Figure 3 of An are reproduced and annotated below.

On page 13 of the remarks, the applicant argues that “since An’s reflective polarizing film 160 is positioned as an internal element, Applicant respectfully submits that there exists no suggestion or motivation for a person skilled in the art to simply peel the internal element reflective polarizing film (160) from An’s structure, and attach it to Cho’s substrate as an outermost (external) element”.
The examiner respectfully disagrees.
The applicant has misconstrued the reflective polarization film DBEF 160 as an “internal element” because An has included a sheet of toughened glass 170 on the outer surface of the DBEF 160. As was established above, An views the reflective polarization film DBEF 160 as a layer added onto a liquid crystal display panel (see Fig. 3, where the + sign between layers 140 and 160 clearly shows the additionality of DBEF 160). Further, the sheet of toughened glass 170 is intended to improve the hardness of the DBEF 160 (see paragraph [0040]). The inclusion of toughened glass sheet 170 is optional, as An states in paragraph [0045], “the toughened glass may not be used, but the entire surface of the DBEF 160 may be hard coating processed.” Whether or not one of ordinary skill in the art would choose to include the sheet of toughened glass 170 when applying DBEF 160 to the display panel of Cho would be a choice made in view of the intended application of the display panel and whether improved hardness is deemed necessary for the intended application.
Additionally, the claim language only requires that “one surface of the reflective polarizing film does not directly contact any layers of the color conversion panel” (or of the display device in claim 15). Since all claimed layers of the color conversion panel (or display device) are beneath the reflective polarization film in the combination of Cho and An, then the upper surface does not directly contact any layers of the color conversion panel (or display device). The sheet of toughened glass does not have to be considered part of the color conversion panel (or display device).

Claim Objections
Claim 1 is objected to because of the following informalities: in line 26, the examiner suggests that “the reflective polarizing film” be changed to “the reflective polarization film”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in line 26, the examiner suggests that “the reflective polarizing film” be changed to “the reflective polarization film”.  Appropriate correction is required.
Claims 2-14 and 16-24 are objected to because they inherit the deficiencies of claims 1 or 15 through their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An).
Regarding claim 1, Cho discloses a color conversion panel comprising: 
A polarization layer that defines the uppermost surface of a display device and receives light of a generated image (see at least Fig. 16 and paragraph [0131], where polarizer 22 is the polarization layer); and in order from the uppermost surface of the color conversion panel to the uppermost layer of the polarization layer which defines the uppermost surface of the display device (see Fig. 16):
a substrate including a first surface, a second surface opposite to the first surface and closer to the polarization layer than the first surface, and a thickness between the first surface and the second surface (see at least Fig. 16 and paragraphs [0083] and [0094], where 210 is a substrate that faces polarization layer 22 which receives light of a generated image from thin film transistor array panel 100, with the top being the first surface through which external light is incident and the bottom being the second surface); 
a color conversion layer which color-converts light of the generated image and is in direct contact with the second surface of the substrate, the color conversion layer including both a first color conversion layer and a second color conversion layer each disposed on the second surface of the substrate (see at least Figs. 15 and 16 and paragraph [0085], where 230R and 230G are the first and second color conversion layers of the color conversion layer, which color converts a generated image); and
a planarization layer (see at least Fig. 16 and paragraph [0129], where 250 is a planar layer, which is the same as a planarization layer), and
external light is incident to the first surface of the substrate and exits to the color conversion layer (see at least Fig. 16).
Cho also discloses that the color conversion panel is part of a liquid crystal display (see at least the abstract and Fig. 16).
Cho does not specifically disclose a reflective polarization film facing an uppermost surface of a display device generating an image wherein the reflective polarization film and the first color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the uppermost layer of the polarization layer, one surface of the reflective polarization film does not directly contact any layers of the color conversion panel, and external light is incident to the reflective polarization film and exits to the color conversion layer.
However, An teaches a display device comprising a liquid crystal display panel (see at least the abstract) and a reflective polarization film disposed on the front surface of the liquid crystal display panel, wherein the reflective polarization film can be bonded with an adhesive or directly bonded to a TAC (Triacetyl cellulose) film of the upper polarization plate of the liquid crystal display panel (see at least Figs. 3 and 4 and Paragraphs [0041] and [0046]-[0047], where DBEF 160 is a reflective polarization film and is bonded to TAC 145 of the upper polarization plate 140). Further, one surface of the reflective polarization film does not directly contact any layers of the color conversion panel (see at least paragraph [0045], where toughened glass sheet 170 is not required to be used, thus the DBEF is the outer most layer).
The DBEF of An can be bonded to the first surface of the substrate of Cho, thus resulting in the reflective polarization film and the color conversion layer being in contact with opposite sides of the same substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho to include the teachings of An so that the panel includes a reflective polarization film facing an uppermost surface of a display device generating an image wherein the reflective polarization film and the first color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the uppermost layer of the polarization layer, one surface of the reflective polarization film does not directly contact any layers of the color conversion panel, and external light is incident to the reflective polarization film and exits to the color conversion layer for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claim 15, Cho discloses a display device comprising: a display panel which displays an image with light (see at least Fig. 16 and paragraph [0152], where 100 is a liquid crystal display panel), the display panel including an uppermost surface, and a polarization layer including an uppermost layer which defines the uppermost surface of the display panel (see at least Fig. 16 and paragraph [0131], where polarizer 22 is the polarization layer) and a color conversion panel comprising: in order, in order from the uppermost layer of the polarization layer which defines the uppermost surface of the display panel, to the top surface of the display device: a planarization layer (see at least Fig. 16 and paragraph [0129], where 250 is a planar layer, which is the same as a planarization layer), and a color conversion layer including both a first color conversion layer and a second color conversion layer; and a substrate having a thickness and in direct contact with the color conversion layer (see at least Figs. 15 and 16 and paragraph [0083], where 210 is a substrate, paragraph [0085], where 230R and 230G are the first and second color conversion layers of the color conversion layer) wherein external light is incident to the substrate and exits to the color conversion layer (see at least Fig. 16).
Cho does not specifically disclose a reflective polarization film facing the uppermost surface of the display panel, in direct contact with the substrate and wherein the reflective polarization film and the color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, one surface of the reflective polarization film does not directly contact any layers of the display device, and external light is incident to the reflective polarization film and exits to the color conversion layer.
However, An teaches a display device comprising a liquid crystal display panel (see at least the abstract) and a reflective polarization film disposed on the front surface of the liquid crystal display panel, wherein the reflective polarization film can be bonded with an adhesive or directly bonded to a TAC (Triacetyl cellulose) film of the upper polarization plate of the liquid crystal display panel (see at least Figs. 3 and 4 and Paragraphs [0041] and [0046]-[0047], where DBEF 160 is a reflective polarization film and is bonded to TAC 145 of the upper polarization plate 140). Further, one surface of the reflective polarization film does not directly contact any layers of the display device (see at least paragraph [0045], where toughened glass sheet 170 is not required to be used, thus the DBEF is the outer most layer).
The DBEF of An can be bonded to the first surface of the substrate of Cho, thus resulting in the reflective polarization film and the color conversion layer being in contact with opposite sides of the same substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cho to include the teachings of An so that the color conversion panel comprises a reflective polarization film facing the uppermost surface of the display panel; the substrate being in direct contact with both the color conversion layer and the reflective polarization film, and wherein the reflective polarization film and the color conversion layer are spaced apart from each other by a separation space corresponding to the thickness of the substrate, the reflective polarization film does not directly contact with the polarization layer, one surface of the reflective polarization film does not directly contact any layers of the display device, and external light is incident to the reflective polarization film and exits to the color conversion layer for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claims 2 and 17, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the polarization layer comprises: a polarization pattern including a metal material, and an insulating layer which covers the polarization pattern (see at least Fig. 16 and paragraphs [0132]-[0134], where 22a is the wire grid that is made of a conductive metal and 23 is an insulating layer).

Regarding claims 3 and 18, Cho as modified by An discloses all of the limitations of claims 1 and 15.
An also teaches that the reflective polarization film is a dual brightness enhancement film (see at least paragraphs [0014] and [0046], where DBEF 160 is a dual brightness enhancement film).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel and the display device of Cho as modified by An to include the further teachings of An so that the reflective polarization film is a dual brightness enhancement film for the purpose of adding a DBEF to the surface of the panel in order to create a device that can operate as both a mirror and a display (see at least paragraph [0057] of An).

Regarding claims 4 and 20, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the first color conversion layer and the second color conversion layer are spaced apart from each other along the second surface of the substrate (see at least Fig. 16, where along the second surface of the substrate 210, the first and second color conversions layers 230R and 230G are spaced apart by the presence of black matric 220), further comprising at the second surface of the substrate: a first light blocking member disposed between the first color conversion layer and the second color conversion layer spaced apart from each other (see at least Fig. 16, where black matrix 220 is a first light blocking member).

Regarding claims 14 and 16, Cho as modified by An discloses all of the limitations of claims 1 and 15.
Cho also discloses that the first color conversion layer and the second color conversion layer are spaced apart from each other along the second surface of the substrate (see at least Fig. 16, where along the second surface of the substrate 210, the first and second color conversions layers 230R and 230G are spaced apart by the presence of black matric 220), further comprising , at the second surface of the substrate: a transmission layer adjacent to the first and second color conversion layers along the second surface of the substrate (see at least Fig. 15 and paragraph [0100], where 240 is the transmission layer).

Regarding claim 19, Cho as modified by An discloses all of the limitations of claim 15.
Cho also discloses that the color conversion panel which receives the light from the display panel is disposed at one side of the display panel, further comprising: a light source unit disposed at a side of the display panel opposite to that of the color conversion panel to provide the light to the display panel (see at least Fig. 16 and paragraph [0152], where 700 is a backlight assembly).

Claims 5, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claims 4 and 20 above, and further in view of Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma).
Regarding claims 5 and 21, Cho as modified by An discloses all of the limitations of claims 4 and 20.
Cho as modified by An does not specifically disclose that a width of the first light blocking member in a cross-section thereof gradually increases along a first direction toward the planarization layer from the second surface of the substrate.
However, Mizunuma teaches a color conversion panel comprising first and second color conversion layers and a first light blocking member disposed between the color conversion layers, wherein a width of the first light blocking member in a cross-section thereof gradually increases along a first direction (toward the back light and away from the external surface of the panel) (see at least Fig. 3 and paragraph [0043], where WC1 and WC2 are the color conversion layers and BA is the first light blocking member with a width that gradually increases along the direction toward the back light).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An to include the teachings of Mizunuma so that a width of the first light blocking member in a cross-section thereof gradually increases along a first direction toward the planarization layer from the second surface of the substrate for the purpose of directing light emitted from the color conversion layers toward the external surface (see at least paragraph [0059] of Mizunuma), thus increasing the efficiency of the panel.

Regarding claims 6 and 22, Cho as modified by An and Mizunuma discloses all of the limitations of claims 5 and 21.
Cho also discloses that the planarization layer is disposed between the polarization layer and the surface of the color conversion layers and the planarization layer has the same thickness across the entire panel (see at least Fig. 16).
Mizunuma also teaches that the first light blocking member has the same thickness as the color conversion layers and stops at the same planar surfaces as the color conversion layers (see at least Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An and Mizunuma to include the further teachings of Mizunuma so that the planarization layer is further disposed between the polarization layer and the first light blocking member, a first thickness of the planarization layer is defined at the first color conversion layer or the second color conversion layer, and a second thickness of the planarization layer is defined at the first light blocking member, the first and second thickness are the same as each other for the purpose of improving the efficiency of the panel since the first light blocking member directs light toward the external surface of the panel (see at least paragraph [0059] of Mizunuma).

Claims 7, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) and Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma) as applied to claims 5 and 21 above, and further in view of Kuo et al. (US 2017/0133357) of record (hereafter Kuo).
Regarding claims 7, 8, 23, and 24, Cho as modified by An and Mizunuma discloses all of the limitations of claims 5 and 21.
Cho also discloses a light blocking member in contact with the substrate and with a width that gradually decreases along the first direction toward the planarization layer from the second surface of the substrate (see at least Fig. 16).
Cho as modified by An and Mizunuma does not specifically disclose a second light blocking member disposed between the substrate and the first light blocking member, wherein a width of the second light blocking member in a cross-section thereof gradually decreases along with the first direction toward the planarization layer from the second surface of the substrate and that the first light blocking member and the second light blocking member contact each other.
However, Kuo teaches a display panel comprising first and second light blocking members, wherein widths of the first and second light blocking members gradually increase and decrease, respectively, in a first direction, and the first and second light blocking members contact each other (see at least Fig. 2 and paragraph [0042], where 14b and 142b are the light blocking members).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An and Mizunuma to include the teachings of Kuo so that the panel comprises a second light blocking member disposed between the substrate and the first light blocking member, wherein a width of the second light blocking member in a cross-section thereof gradually decreases along with the first direction toward the planarization layer from the second surface of the substrate and that the first light blocking member and the second light blocking member contact each other for the purpose of choosing a known configuration of light blocking members in order to obtain predictable results such as improving the optical display performance (see at least paragraph [0042] of Kuo).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An), Mizunuma et al. (US 2017/0003548) of record (hereafter Mizunuma), and Kuo et al. (US 2017/0133357) of record (hereafter Kuo) as applied to claim 7 above, and further in view of Masumoto et al. (US 2006/0221276) of record (hereafter Masumoto).
Regarding claim 9, Cho as modified by An, Mizunuma, and Kuo discloses all of the limitations of claim 7.
Cho as modified by An, Mizunuma, and Kuo does not specifically disclose that the second light blocking member comprises a dual layer of an organic layer and a transflective layer.
However, Masumoto teaches a display panel comprising color filter layers and a black matrix between the color filter layers, wherein the black matrix is stacked with a transflective layer that includes an organic layer and a reflective layer, which can be considered a second light blocking layer (see at least Fig. 1 and paragraph [0042], where 13 is the color filter layer 12 is the black matrix, 8 is the organic film and 9 is the reflective film, which together for the transflective layer 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An, Mizunuma, and Kuo to include the teachings of Masumoto so that the second light blocking member comprises a dual layer of an organic layer and a transflective layer for the purpose of allowing light to be both reflected and transmitted through the second light blocking member (see at least paragraph [0042] of Masumoto).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 4 above, and further in view of Yoon et al. (US 2013/0335799) of record (hereafter Yoon).
Regarding claims 10 and 11, Cho as modified by An discloses all of the limitations of claim 4.
Cho as modified by An does not specifically disclose a capping layer disposed between the first color conversion layer and the first light blocking member and between the second color conversion layer and the first light blocking member and a light filter layer disposed between the capping layer and the planarization layer.
However, Yoon teaches a color conversion panel comprising first and second color conversion layers, a first light blocking member (see at least Fig. 5 and paragraph [0073], where CCP is the color conversion layers and BM is the first light blocking member), a capping layer disposed between the first color conversion layer and the first light blocking member and between the second color conversion layer and the first light blocking member (see at least Fig. 5 and paragraph [0073], where the portion of the light reflective layer LRL between the CCP and the BM is the capping layer); and a light filter layer disposed between the capping layer and the planarization layer (see at least Fig. 5 and paragraph [0073], where the planar portion of the light reflective layer LRL is the light filter layer, since it reflects light L1 , but passes light L2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Cho as modified by An to include the teachings of Yoon so that the panel comprises a capping layer disposed between the first color conversion layer and the first light blocking member and between the second color conversion layer and the first light blocking member and a light filter layer disposed between the capping layer and the planarization layer for the purpose of increasing the efficiency of the color conversion panel by increasing the frequency of use of the first light to be converted (see at least paragraph [0060] of Yoon).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 1 above, and further in view of Hatta et al. (US 8,796,704) of record (hereafter Hatta).
Regarding claim 12, Cho as modified by An discloses all of the limitations of claim 1.
Cho as modified by An does not specifically disclose that the panel further comprises an outlet which penetrates the polarization layer, the outlet exposing the planarization layer to outside the color conversion panel.
However, Hatta teaches a display device comprising color filter, a black matrix, and a polarization layer, wherein the polarization layer includes an outlet which penetrates the polarization layer, the outlet exposing the layer beneath the polarization layer (see at least Fig. 5 and Col. 4, lines 1-15, where 108 are the color filter films, with black matrix 101, and polarization layer 110, which has outlets between each segment of the polarization layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho as modified by An to include the teachings of Hatta so that the panel further comprises an outlet which penetrates the polarization layer, the outlet exposing the planarization layer to outside the color conversion panel for the purpose of only using a polarization layer where it is needed, such as not over the light blocking area between the pixels, thus saving cost and weight by not using excess material.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/0079704) of record (hereafter Cho), in view of An et al. (US 2010/0053524) of record (hereafter An) as applied to claim 1 above, and further in view of Miki et al. (US 2016/0091757) of record (hereafter Miki).
Regarding claim 13, Cho as modified by An discloses all of the limitations of claim 1.
Cho also discloses that the first color conversion layer and the second color conversion layer comprise at least two light color conversion members representing different colors from each other, respectively (see at least paragraph [0085], where the first and second color conversion layers comprise two light color conversion members representing Red and Green).
Cho as modified by An does not specifically disclose that the panel further comprises, with the first and second color conversion layers each comprising the at least two light color conversion members: a first color filter disposed between the substrate and the first color conversion layer; and a second color filter disposed between the substrate and the second color conversion layer.
However, Miki teaches a color conversion panel comprising a substrate, two color conversion layers, a first color filter disposed between the substrate and the first color conversion layer, and a second color filter disposed between the substrate and the second color conversion layer (see at least Figs. 5 and 8 and paragraph [0041], where 21 is the substrate, QD_G and QD_R are wavelength conversion layers, and CF_G and CF_R are color filters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color conversion panel of Cho as modified by An to include the teachings of Miki so that the panel further comprises, with the first and second color conversion layers each comprising the at least two light color conversion members: a first color filter disposed between the substrate and the first color conversion layer; and a second color filter disposed between the substrate and the second color conversion layer for the purpose of improving efficiency of the color conversion panel (see at least Fig. 4 and paragraphs [0034]-[0035] of Miki).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
7/13/2022